Citation Nr: 1232944	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-17 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate compensable disability rating for right knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1971 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal. 

This case was previously before the Board in April 2011, at which time the Board granted entitlement to an increased disability rating of 60 percent for right knee arthritis, status post total knee arthroplasty (TKA).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a joint motion of the parties and remanded the issue currently before the Board for additional development consistent with the joint motion.  

The Board notes that in March 2012, the Veteran filed a claim of entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).  A review of the electronic claims file shows that this claim is currently being developed by the RO.  Therefore, referral of this issue is not necessary at this time.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a separate compensable disability rating for right knee instability is decided.  

The Veteran has reported that he has right knee instability despite having undergone a right TKA.  A review of the record shows that in February 2006, the Veteran underwent a right knee examination.  A review of the examination report shows that the Veteran was noted to have laxity in his left lateral collateral ligament (LCL).  At a July 2006 VA examination, the Veteran's right knee was found to be stable with negative anterior, posterior, varus, valgus, and Lachman's stressing.  

In the April 2011 Board decision, the Board cited the Veteran's complaints of instability and the February 2006 finding of right LCL laxity as support for increasing the Veteran's disability rating to 60 percent for his right knee arthritis, status post TKA.  

However, in the March 2012 joint motion of the parties, it was found that by not considering a separate compensable disability rating for subluxation or instability of the right knee, the Board failed to provide adequate reasons and bases for its April 2011 decision

As there are conflicting reports currently of record as to whether the Veteran even has right knee instability, the Board finds that the Veteran should be afforded a VA examination in order to determine the extent of any instability and recurrent subluxation of the Veteran's right knee.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue. 

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent treatment records.

2. Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the degree of severity of any lateral instability and recurrent subluxation of the Veteran's right knee.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The VA examiner should specifically state whether the Veteran has lateral instability and/or subluxation in his right knee, and if so, whether it is slight, moderate or severe.  

The rationale for any opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

